Hager, J.
This action is brought to recover the amount, of ajudgment obtained by plaintiffs on the 18th of Feb., 1853, in the Second District Court of New Orleans, La. against Elliott Robbins, and Nicholas 0., Arrington individually, and siso the commercial firm of Robbins, Arrington & Co.”
Defendant by his answer makes defense;
1st. Mul tiel record; 2d Not served with the process, and did not appear or defend in the original suit in which judgment wag rendered, etc.
By the exemplified record introduced in evidence it appears that in the original suit the. process for appearance was issued April 26th and served April. 27th, 1853, on Bobbins, (Arrington does not appear to have been served); that an answer was put in by an attorney for Robbins, Arrington & Co., and that he did not appear at the trial.
. The testimony discloses, that prior to the commencement of the suit the firm of Robbins, Arrington & Co. had dissolved, mid Arrington had left the State of Louisiana, and gone to this State; that the attorney ‘who put in the answer is dead, and was retained by Robbins alone, to make, defense for him, and was not in .any way personally employed by . Arrington.
After .the dissolution of the" partnership, Robbins could not, without' special authority, have authorized an appearance for Arrington, even if he had attempted to do so; nor could the service of process upon the former give jurisdiction to enter judgment against the latter.
Haslet vs. Street, 5 McCord, 311; Loomis vs. Paones, Harper, 470 ; 5 Stew. and Port., 293; 4 Porter, 181; Mordon vs. Wyer, 6 M. and Granger, 278 ; Crane vs. French, 1 Wend., 311.
For the reasons stated in the case of Goodrich vs. Green, page 168,-the court in Louisiana had no jurisdiction of the person of the defendant in the original suit, and it is of no efficacy in this State.
.Finding and judgment for defendant ordered.